Atkinson, J.
It will be seen from the statement of facts that there was considerable evidence strongly corroborative of the alleged confession of the defendant. The language attributed to the defendant on that occasion will bear no reasonable construction other than a direct confession that he was paid $25 to burn the house, and in fact did the burning. See, in this connection, Eberhart v. State, 47 Ga. 609; Owens v. State, 120 Ga. 299. The jury was authorized from the evidence to believe that such a confession *299had been made. The confession being direct evidence, the conviction did not depend exclusively upon circumstantial evidence; and therefore, in the absence of an appropriate request, it was not erroneous for the court to omit to charge the law of circumstantial evidence. See McElroy v. State, ante, 37. It does not alter the case that the court gave in charge section 987 of the Penal Code, as ^quoted in the headnote. Nor was it erroneous for the court, in the absence of such request, to omit to charge the law of circumstantial evidence, to be applied in the event the jury should not believe that a confession had been made. The confession was sufficiently corroborated to justify the conviction of the accused. See Williams v. State, 69 Ga. 14 (26, 27). There being evidence to support the verdict, we will not disturb the judgment of the court in refusing a new trial.

Judgment affirmed.


All the Justices concur.